Citation Nr: 0417834	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-12 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a lumbar spine disability with degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for a right ankle disability.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to August 1990, 
and September 1993 to October 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which granted service connection for degenerative 
disc disease of the lumbar spine with an initial evaluation 
of 20 percent, and a January 2003 rating decision that 
granted service connection for a right ankle disability with 
an initial evaluation of 10 percent from November 12, 1999, 
100 percent from December 26, 2002, and noncompensable from 
March 1, 2003.  Thereafter, a February 2003 rating decision 
extended the 100 percent evaluation for the right ankle 
disability one month by making the noncompensable rating 
effective from April 1, 2003, and a September 2003 rating 
decision increased the evaluation from April 1, 2003, to 10 
percent.

The veteran testified at a January 2004 videoconference 
hearing and the transcript is of record.

Also, in a November 2003 letter, the RO referred to 
additional claims of service connection for bilateral lower 
extremity peripheral nerve injury, and a surgical scar, which 
are apparently in the development stage.  It is noted that 
the claims file contains several references to nerve injury.  
An August 2001 Notice of Disagreement for the lumbar back 
evaluation states that the veteran experienced tingling, 
numbness, and shooting pain down both legs, and a March 2003 
Notice of Disagreement for the right ankle disability 
evaluation refers to numbness from the middle of the foot 
(including toes) outward.  The RO should clarify whether the 
latter claim for nerve injury in relation to the ankle 
disability has been addressed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), evidentiary development is necessary.

An August 2003 VA examination assessed the veteran's lumbar 
spine disability and right ankle disability.  In terms of the 
back, the examination assessed the veteran's range of motion, 
the presence of muscle atrophy, swelling, discoloration, deep 
tendon reflexes, straight-leg raises, and tenderness upon 
palpation of the low back.  An x-ray revealed degenerative 
disc narrowing with accompanying juxtavertebral osteophyte 
formation localized to T12 and L1.  The examiner's impression 
was that the localized arthritis implied chronicity.  The 
veteran testified at the January 2004 hearing that his back 
disability was worsening.

In terms of the right ankle disability, the VA examination 
assessed the veteran's range of motion and stability.  
Additionally, the veteran submitted VA outpatient records 
dated March 2004 indicating that his right ankle gave out 
when he stepped on uneven ground, and a physical examination 
revealed that the right ankle had a fair active range of 
motion but poor rotation.  There was 2 to 3+ edema of the 
ankle.  An MRI revealed a small cyst in the lateral talus, 
which could have been consistent with the veteran's recurrent 
history of lateral instability.  The report indicated a right 
sprain without disruption of the surgical repair.  

Absent from the August 2003 examination, however, were 
findings concerning any limitation of motion due to pain and 
excess fatigability.  Neither examination assessed flare-ups 
(if any), and whether pain could significantly limit 
functional ability during flare-ups, or whether pain could 
limit functional ability when the low back and right ankle 
are repeatedly used.  

As a result, these examinations are insufficient as bases for 
a decision on the veteran's increased rating claims because 
the overall disability pictures are not portrayed.  Though 
the examinations contained some findings addressing specific 
diagnostic codes, Beverly v. Brown, 9 Vet. App. 402 (1996), 
the examiners did not pointedly address certain factors in 
38 C.F.R. §§ 4.40 and 4.45, DeLuca v. Brown, 8 Vet. App. 202 
(1995) (holding that an examination must account for other 
regulatory provisions that may have an impact on the rating).  
Silence is insufficient to show the lack of symptomatology.  
Wisch v. Brown, 8 Vet. App. 139 (1995).  Rather, the examiner 
must state, for example, that a veteran does not experience 
excess fatigability of the claimed disability.  Therefore, in 
light of the veteran's January 2004 testimony that his back 
disability was worsening, that the March 2004 VA Outpatient 
report indicated more ankle problems, and that the August 
2003 VA examination for both the lumbar back and the right 
ankle did not explicitly assess the appropriate factors for 
rating purposes, the veteran should be afforded a VA 
examination. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.

2.  The veteran should be scheduled for 
a VA medical examination to determine 
the current severity of the low back 
disability and the right ankle 
disability.  The examination should 
include range of motion studies, 
commentary as to the presence of 
instability for the right ankle, and 
the extent of any painful motion or 
functional loss due to pain, weakness, 
and fatigability.  The RO should 
forward the veteran's claims file to 
the VA examiner to be reviewed in 
conjunction with the examination.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  

3.  Then, the RO should readjudicate 
the veteran's claims for increased 
ratings for a lumbar spine disability 
with degenerative disc disease, and a 
right ankle disability.  If the 
determination of these claims remain 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




